Case 1:19-cv-00038-MSK-MEH Document 52-1 Filed 11/03/19 USDC Colorado Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


   Civil Action No. 19CV00038-MSK-MEH

   Ultegra Financial Partners, Inc.

           Plaintiff,
   v.


   Paul Marzolf, an individual,
   Marzolf Holding Company I, LLC, a Delaware limited liability company,
   and 3620 Austin Peay, LLC, Tennessee limited liability company

           Defendants.


                        DECLARATION OF MUHAMMAD HOWARD
                   IN SUPPORT OF MOTION FOR DEFAULT JUDGMENT


           I, Muhammad Howard, do hereby declare as follows:

        1. My name is Muhammad Howard and I am making this Declaration under 28 U.S.C.

           1746.

        2. I am the Managing Principal at Ultegra Financial Partners, Inc ("Ultegra").

        3. I am over the age of 18, of sound mind, and I can make this Declaration.

        4. The facts that I state in this Declaration are true and correct and within my personal

           knowledge, and if called to do so, I could testify to these facts in open court.

        5. I am submitting this Declaration in support of Ultegra's Motion for Entry of Default

           and Default Judgment.




                                                  1
Case 1:19-cv-00038-MSK-MEH Document 52-1 Filed 11/03/19 USDC Colorado Page 2 of 4




      6. On September 21, 2018, Ultegra and 3620 Austin Peay, LLC ("Austin Peay")

         entered into a Fee Agreement, a Term Sheet, a Non-disclosure Agreement, and a

         Loan Commitment Letter (collectively, the "Agreements").

      7. Under the Agreements, Ultegra agreed to loan Austin Peay up to $13.3 million

         dollars in connection with the purchase of 174 single family homes in Tennessee.

         To finance the loan, Austin Peay was to come up with $5.2 million dollars to close

         the transaction.

      8. Austin Peay represented to Ultegra that it could bring $5.2 million dollars to the

         closing; and the closing was scheduled for September 28, 2018.

      9. As the closing date drew closer, Austin Peay did not have the $5.2 million necessary

         to close the transaction but did not disclose this fact to Ultegra.

      10. Instead, continuing to believe that Austin Peay had the $5.2 million dollars needed

         to close the transaction, Ultegra proceeded forward with preparing for closing.

      11. The Agreements were to be performed in Colorado, and they are governed by

         Colorado law.

      12. Under the Agreement, Ultegra is entitled to banking fees of $665,000.00, due

         diligence fee of $65,000.00. Ultegra is also entitled to its attorney's fees and costs

         and loan costs fees of $15,000.00.

      13. All told, Ultegra was to receive the following:

                Banking Fee: $665,000.00;
                Due Diligence Fee: $65,000.00;
                Loan Cost Fee: $25,435.00




                                                 2
Case 1:19-cv-00038-MSK-MEH Document 52-1 Filed 11/03/19 USDC Colorado Page 3 of 4




      14. The transaction did not close on September 28, 2019, because Austin Peay did not

         have the $5.2 million dollars to close the transaction.

      15. Austin Peay has failed to make any payment as stated above.

      16. The presumptive interest rate in Colorado is 8 percent.

      17. Interest begin to accrue on September 28, 2018.

      18. As of October 30, 2019, Austin Peay will owe Ultegra $820,943.00, which includes

         prejudgment interest beginning on September 28, 2018, but does not include

         attorney fees and costs.

         I declare under penalty of perjury under the laws of the state of Colorado and under

      the laws of the United States of America that the foregoing is true and correct. Executed

      on: October 30, 2019.



                                    [SIGNATURE APPEARS ON NEXT PAGE]




                                                3
Case 1:19-cv-00038-MSK-MEH Document 52-1 Filed 11/03/19 USDC Colorado Page 4 of 4




                                            ____________________________
                                            Muhammad Howard




                                        4
